 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8 TABATHA FRERKS AND CHARLES                            No. 2:19-cv-00978RSM
   FRERKS,
 9                                                       ORDER GRANTING DEFENDANTS'
                   Plaintiffs,                           ANDERSON, O'BRIEN, BERTZ, SKERNS
10                                                       & GOLLA, RICHARD FULLER, ROBERT
        vs.                                              KONKOL, AMY JAHNKE, AND RURAL
11                                                       MUTUAL INSURANCE COMPANY
   TODD P. WOLF, DENIS M. WYSSBROD,                      SECOND JOINT MOTION TO EXTEND
12 RICHARD FULLER, ROBERT KONKOL,                        FED. R.CIV. P. 26(F) CONF., FED. R.CIV.
   AMY JAHNKE, ANDERSON, O'BRIEN,                        P. 26(A)(1) INIT. DISCLOSURES, AND
13 BERTZ, SKERNS & GOLLA, RURAL                          FED. R.CIV. P. 26(F) JOINT STATUS
   MUTUAL INSURANCE COMPANY,                             REPORT AND DISCOVERY PLAN
14                                                       FILING DEADLINES FOR ALL PARTIES
                   Defendants.
15

16          This matter having come on regularly on Defendants’ Second Joint Motion to Extend Fed.

17 R.Civ. P. 26(f) Conf., Fed. R.Civ. P. 26(a)(1) Init. Disclosures, and Fed. R.Civ. P. 26(f) Joint Status

18 Report and Discovery Plan Filing Deadlines for All Parties, and the Court having considered the

19 following:

20          1.      Defendants’ Second Joint Motion to Extend Fed. R.Civ. P. 26(f) Conf., Fed. R.Civ.

21 P. 26(a)(1) Init. Disclosures, and Fed. R.Civ. P. 26(f) Joint Status Report and Discovery Plan Filing

22 Deadlines for All Parties;

23


      ORDER GRANTING MOTION TO EXTEND DEADLINES – PAGE 1
 1          2.     Declaration of William C. Gibson In Support Defendants’ Second Joint Motion to

 2 Extend Fed. R.Civ. P. 26(f) Conf., Fed. R.Civ. P. 26(a)(1) Init. Disclosures, and Fed. R.Civ. P.

 3 26(f) Joint Status Report and Discovery Plan Filing Deadlines for All Parties;

 4          3.     Plaintiffs’ failure to respond to the motion (see LCR 7(b)(2)); and

 5 together with the records and files of this case and the Court having been otherwise fully advised,

 6 NOW THEREFORE IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

 7          1.     Defendants’ Second Joint Motion to Extend Fed. R. Civ. P. 26(f) Conf., Fed. R.

 8 Civ. P. 26(a)(1) Init. Disclosures, and Fed. R. Civ. P. 26(f) Joint Status Report and Discovery Plan

 9 Filing Deadlines for All Parties is GRANTED.

10          2.     The Court sets the following deadlines for plaintiffs’ and movants’ compliance with

11 the Fed. R. Civ. P. 26(a) and (f) requirements in this case:

12   Event:                           Old Deadline                     New Deadline
     Fed. R. Civ. P. 26(f)            November 12, 2019                30 days after the Court rules
13   Conference                                                        on the pending Motions to
                                                                       Dismiss (Dkts. #21 and #22)
14   Fed. R. Civ. P. 26(a)(1) Initial November 19, 2019                37 days after the Court rules
     Disclosures                                                       on the pending Motions to
15                                                                     Dismiss (Dkts. #21 and #22)
     Fed. R. Civ. P. 26(f) Joint      November 26, 2019                44 days after the Court rules
16   Status Report and Discovery                                       on the pending Motions to
     Plan                                                              Dismiss (Dkts. #21 and #22)
17

18          DATED this 3 day of December, 2019.

19

20                                                A
                                                  RICARDO S. MARTINEZ
21                                                CHIEF UNITED STATES DISTRICT JUDGE
22

23


     ORDER GRANTING MOTION TO EXTEND DEADLINES – PAGE 2
